Citation Nr: 0728464	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  07-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for diverticulosis and 
diverticulitis, either on a direct basis or as secondary to 
service-connected dyspepsia.

2.  Entitlement to a compensable rating for dyspepsia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Denise M. Casula, Counsel 



INTRODUCTION

The veteran had active service from August 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for diverticulitis and 
denied a compensable (0 percent) rating for dyspepsia.  In 
June 2007, the veteran testified at a Travel Board hearing 
before the Board sitting at the RO, via videoconference with 
the veteran and his representative located at the RO's 
satellite office in Albany, New York.

The issue of entitlement to service connection for 
diverticulosis and diverticulitis on a direct basis and as 
secondary to the service-connected dyspepsia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required.



FINDING OF FACT

The veteran's dyspepsia is primarily manifested by abdominal 
pain, and his dyspepsia symptoms have been relieved by 
Zantac.



CONCLUSION OF LAW

The criteria for a compensable rating for dyspepsia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 
4.114, Diagnostic Codes 7304, 7307, 7346 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August and October 2005, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing that his 
service-connected dyspepsia had increased in severity, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also specifically asked 
to provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a December 2006 
SOC provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
notes that the veteran was advised of the Dingess precedent 
by letters dated in May and July 2006.

II.  Factual Background

In a December 1956 rating decision, the RO granted service 
connection for residuals of dyspepsia, sinusitis, and 
assigned a 0 percent (noncompensable) rating.  

By August 2000 rating decision, the RO continued the 0 
percent rating for dyspepsia, essentially finding that the 
veteran's service-connected disability did not meet the 
criteria for a compensable rating pursuant to Diagnostic Code 
7304.

VA treatment records dated from January 1998 through December 
2005 show periodic treatment for complaints of abdominal pain 
and diarrhea.  In August 1998, the veteran complained of 
chronic diarrhea for over 20 years.  He reported no weight 
loss and no blood in his stool.  He reported having abdominal 
cramps.  He reported he felt hunger pain, would eat, and then 
have diarrhea.  In September 1998 he complained of 
intermittent abdominal pain and diarrhea.  A colonoscopy 
showed a cecal polyp and diverticulosis.  In October 1998, he 
continued to complain of diarrhea, but reported no blood in 
the stool and that his weight was stable.  In January 1999 he 
continued to complain of diarrhea, and the diagnosis was 
irritable bowel syndrome.  In December 2001, he reported 
recovering from a two-week spell of abdominal pain and loose 
stools, and the impression was that his gastrointestinal 
symptoms "presumably represented irritable colon".  

Private treatment records from a gastroenterologist, Dr. 
J.G., show that in April 2004 the veteran was seen and 
reported having an episode of diarrhea once a month, 
attributed to dietary indiscretion.  From an upper 
gastrointestinal view, the veteran was asymptomatic, and 
denied any nausea, vomiting, dyspepsia, dysphagia, 
odynophagia, or anorexia.  A colonoscopy in July 2004 showed 
two colon polyps, diverticulosis, internal hemorrhoids, and 
radiation proctitis.  In September 2004, he was noted to have 
moderate pan colonic diverticulosis, and he was noted to be 
asymptomatic, and his abdominal examination was benign.  A 
letter dated in February 2005, noted that the veteran 
complained that one week prior he had blood in the stool and 
abdominal discomfort with increased frequency of bowel 
movements, but in the office, his abdominal examination was 
benign.  In March 2005 the veteran reported that Metamucil 
had helped to somewhat relieve his abdominal cramping, but he 
was still having loose to watery stools.  He was concerned 
about his abdominal cramping, and denied nausea and vomiting.  
He reported that Zantac was helping to relieve his dyspepsia.  
In an April 2005 letter, it was noted that a CAT scan did not 
convincingly show diverticulitis, but that the veteran's 
dramatic response to medication showed he did have a mild 
episode of diverticulitis.  A letter dated in September 2005 
showed that the veteran had been prescribed medication for 
his diverticulitis and continued abdominal discomfort.  

On VA examination in August 2005, it was noted that the 
veteran had diverticular disease of the colon, and a fecal 
polyp.  He had no vomiting, hematemesis, or melena.  He had 
occasional diarrhea, and abdominal pain in the mid-abdomen.  
He had no nausea or vomiting.  The examiner noted that the 
veteran's claims file had been reviewed, and opined that the 
veteran's diverticular disease and diverticulitis were not 
secondary to dyspepsia.

In June 2007 the veteran testified before the undersigned 
that he had first experienced symptoms of diverticulitis and 
dyspepsia in service in 1953, when he reportedly went on sick 
call for stomach pain and diarrhea.  He said his symptoms had 
persisted and had become more exaggerated.  He testified that 
the current symptoms of his dyspepsia involved his stomach 
starting to hurt, then everything evacuating from his stomach 
and his experiencing cramps; after which he needed to eat 
because his stomach was sore.  He asserted that this would 
cause his bowels to become uncontrollable.  

III.  Analysis

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In every instance in which the Rating Schedule does not 
provide for a noncompensable evaluation under a particular 
diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The Rating Schedule provides that when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

By December 1956 rating decision, the RO granted service 
connection for residuals of dyspepsia and sinusitis and 
assigned a noncompensable (0 percent) rating, effective from 
August 8, 1956; however no specific diagnostic code was 
noted.  By August 2000 rating decision, the RO continued the 
0 percent rating for dyspepsia, essentially finding that the 
veteran's service-connected disability did not meet the 
criteria for a compensable rating pursuant to Diagnostic Code 
(DC) 7304.  

Under DC 7304 (gastric ulcer) and DC 7305 (duodenal ulcer), a 
10 percent evaluation is assigned for mild disability with 
recurring symptoms once or twice a year.  A 20 percent 
evaluation is assigned for moderate disability with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations.  38 C.F.R. § 4.114.

Another potentially applicable diagnostic code to consider is 
DC 7346, which provides the rating criteria for hiatal 
hernias.  A 30 percent rating is warranted for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  With two or more such symptoms of less 
severity, a 10 percent rating is appropriate. 

A review of the record shows that the veteran's service-
connected dyspepsia is primarily manifested by complaints of 
abdominal pain.  Zantac was prescribed, and reportedly 
relieved the veteran's symptoms of dyspepsia.  VA and private 
treatment records have shown that the veteran has 
consistently denied vomiting, nausea, weight loss, or other 
symptoms productive of considerable impairment of his health.  
There has also been no report of dysphagia or pyrosis.  The 
Board also notes that the veteran has been diagnosed with 
several bowel and colon disabilities over the years, 
including, most recently, diverticulitis, which have resulted 
in abdominal pain and diarrhea, and which appear to be his 
most problematic symptoms.  His dyspepsia, on the other hand, 
has been productive of, at most, abdominal pain and the 
record reflects that veteran is able to treat these minimal 
symptoms with medication.  Therefore, the Board concludes 
that his symptoms from dyspepsia and the resulting level of 
disability are not consistent with a compensable rating under 
the Rating Schedule.  38 C.F.R. § 3.114, Diagnostic Codes 
7304, 7346.  The Board has also considered all other 
potentially applicable provisions, including DC 7307, but he 
Board has found no section that provides a basis upon which 
to assign a compensable disability evaluation for the 
service-connected dyspepsia.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his dyspepsia, nor has he indicated any interference with 
his ability to work due to his dyspepsia.  Rather, he has 
attributed his problems with employability (specifically as a 
school bus driver) to his colon and bowel problems and the 
medication he must take for those conditions.  In sum, there 
is no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A compensable rating for dyspepsia is denied.


REMAND

The veteran contends that the symptoms of his diverticulitis 
originated in service.  He has alternatively contended that 
his diverticulitis was caused by his service-connected 
dyspepsia.  The record reflects that he has diverticulosis 
(also referred to as diverticula disease in this case), and 
has had at least one bout of diverticulitis (diagnosed in 
April 2005 by his private gastroenterologist, Dr. J.G.).  

Service medical records show that in April 1954 he was 
treated for diarrhea and cramps, and the clinical impression 
was of gastroenteritis.  Approximately two weeks later he 
reported having pains in the stomach for the past four 
months, and medication was prescribed.  In May 1954 he 
reported having abdominal pain, and medication was 
prescribed.  On VA examination in November 1956, the 
diagnoses included dyspepsia, recurrent, cause undetermined.  
The claims file reflects that in an August 1998 VA treatment 
record, he complained of chronic diarrhea for over 20 years.  
On VA examination in April 1999, the examiner opined that 
there was no relationship between the service-connected 
dyspepsia and the veteran's complaint of a colon condition 
which included colonic polyp and irritable or spastic colon 
associated with diarrhea.  In May 1999, the examiner opined 
that there was no causal relationship between the service-
connected dyspepsia and the veteran's complain of his colon 
condition and diarrhea.  On VA examination in August 2005, 
the examiner opined that the veteran's diverticular disease 
and diverticulitis were not secondary to dyspepsia.  

In support of his claim, the veteran submitted a letter from 
a private physician, Dr. M.L. in June 2007, which he contends 
supports his claim that his diverticulitis is secondary to 
his dyspepsia.  

The veteran has reported on several occasions (in a November 
2005 statement, in his testimony in June 2007, and in his 
substantive appeal onVA Form 9), that he received treatment 
for his gastrointestinal symptoms after service, starting in 
1957, at the Wilkes-Barre VA medical facility.  He claimed 
that in the late 1970s he went to the Albany VA Hospital and 
was told that these records were lost, which the veteran 
claimed included over 20 years of treatment by Dr. Puleo.  
The record reflects that the RO has obtained treatment 
records from the Albany VA medical facility starting in 
January 1998, but has yet to make an attempt to obtain any 
such records prior to that date, or at least to obtain a 
negative response from either VA medical facility cited 
above, to show that they do not have any such records.  This 
should be done.  The RO may end its efforts to obtain such 
records if the RO concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 
(c)(2).

The Board also notes that, in the June 2007 opinion letter, 
Dr. M.L. cited to a service medical record dated February 4, 
1954, in support of his opinion.  In the attachment to his 
substantive appeal (VA Form 9), the veteran also cited to the 
same dated service medical record, claiming that this record 
supported his claim.  The service medical records in the 
claims file appear to be complete - for example, there is an 
enlistment examination, a separation examination, treatment 
records dated from 1952 through 1956, as well as dental 
records for the veteran.  The Board, however, can find no 
indication of a service medical record dated February 4, 
1954.  While there is a notation in the service medical 
records of February 5, 1954, on a sheet titled "Record of 
Outpatient Service," there is no treatment noted on that 
date.  The veteran should be asked to provide a copy of the 
service medical record from February 4, 1954, to which he and 
Dr. M.L. have referred, or to provide an explanation for this 
discrepancy.  

With regard to the medical evidence of record, the Board 
finds that there is one medical opinion which goes against 
the veteran's claim for secondary service connection (i.e., 
the VA examination report from 2005), and there is one 
medical opinion which appears to support the veteran's claim, 
but is not entirely clear (the June 2007 letter from Dr. 
M.L.).  There are also VA opinions dated in April 1999 and 
May 1999, which concluded there was no relationship between 
the veteran's service-connected dyspepsia and his colon 
disorders.  In order to reconcile the medical evidence of 
record, as well as to clarify the exact nature of the 
veteran's colon and/or bowel condition, to include 
diverticulosis and diverticulitis, and whether such 
disabilities were caused by or aggravated by the service-
connected dyspepsia, th case must be remanded.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Request that the veteran either provide a 
copy of the service medical record dated 
February 4, 1954, to which he and Dr. M.L. 
have made reference, or provide an explanation 
for this discrepancy.  The veteran should be 
advised that the service medical records in 
the claims file show no treatment on February 
4, 1954.

2.  With any assistance needed from the 
veteran, obtain pertinent treatment records 
from the Wilkes-Barre VA medical facility and 
the Albany VA medical facility for the 
veteran, dated from 1956 through January 1998, 
pertaining to any treatment received for 
stomach or bowel or colon conditions, and 
complaints of abdominal pain or diarrhea.  A 
negative response should be requested from 
each facility.  

3.  Schedule the veteran for an appropriate VA 
examination in order to determine his current 
colon/bowel condition, including whether he 
has diverticulitis, and to determine the 
probable etiology of any current colon/bowel 
condition, including diverticulosis and 
diverticulitis, and whether such may be 
related to his dyspepsia.  The examiner should 
review the evidence in the claims folder, 
including the June 2007 opinion from Dr. M.L, 
and acknowledge such review in the examination 
report.  All indicated testing or laboratory 
work should be accomplished.  

a.  The examiner should indicate any 
current colon or bowel disabilities, to 
include whether the veteran has 
diverticulitis, and determine the probable 
etiology of any current colon or bowel 
disability, including diverticulosis.

b.  The examiner should specifically opine 
as to whether it is at least as likely as 
not (i.e., to a probability of 50 percent 
or greater) that the veteran's 
diverticulosis or any other colon or bowel 
disability (1) had its onset in service or 
is otherwise related to service; or (2) was 
caused by or is aggravated by his service-
connected dyspepsia, or whether either 
relationship or causation is unlikely 
(i.e., less than a 50-50 probability).

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  The examiner should explain the 
rationale for any opinion given.

4.  Review the evidence of record and 
adjudicate the claim.  If any decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOCC), 
containing notice of all relevant actions 
taken on the claim including the applicable 
legal authority, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


